 

 

 

 

 

 

Rental Agreement for Commercial Premises

 

 

 

 

 

Property:

Via Cantonale 8, 6928 Manno TI

 

 

Owner / Landlord

 

Sofinol SA

Via Cantonale 8

6928 Manno TI

 

(hereinafter referred to as Landlord)

 

 

 

 

 

 

 

 

 

 


Type of property: Industry/trade

Start of rental period: 01/01/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenant

NAIE Natural Alternatives

International Europe SA

Centro Galleria 1

Via Cantonale 4

6928 Manno TI

 

(hereinafter referred to as Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Multiple tenants shall be jointly and severally liable for the obligations
arising from this Rental Agreement.

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

1     Rental objects/ rent/ ancillary costs     3

 

1.2     Basis of the rental fee     3

 

1.3     Value added tax (VAT)     3

 

2     Intended purpose     4

 

3     Start of the Rental Period, duration of the Rental Period, extension and
termination     4

 

5     Ancillary costs     4

 

6     Default interest     5

 

7     Handover, defects     5

 

8     Use of the Rental Property     5

 

10     Security deposit     6

 

11     Original condition and tenant improvements     6

 

11.2     Maintenance of tenant improvements     6

 

11.3     At the Start of the Rental Period     7

 

11.4     During the Rental Period     7

 

11.5     Fulfilment of officially ordered or statutory requirements     7

 

11.6     Consideration of third-party interests     7

 

12     Securing of Tenant Improvements     8

 

13     Minor maintenance     8

 

14     Common areas     8

 

15     Cleaning     8

 

16     Restoring the original condition at the end of the Tenancy     8

 

17     Company signs, illuminated advertising, advertising, antenna
systems     9

 

18     Subletting/ Transfer of Tenancy     9

 

22     Right of retention     10

 

23     Key handover     10

 

24     Landlord's right of access     10

 

25     Amendments to the Agreement     10

 

26     Duty to provide information     11

 

27     Severability clause     11

 

28     Jurisdiction/applicable law     11

 

29     Issue of the Rental Agreement     11

 

30     Integral part of the Rental Agreement     11

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

1

Rental objects/ rent/ ancillary costs

 

 

1.1

Description of the property, areas, rent

 

The Landlord shall rent out the rooms and areas to the Tenant in the
aforementioned property, the location and size of which are marked on the
enclosed layout plans, forming an integral part of this agreement (hereinafter
referred to as Rental Agreement or Agreement). The original state and condition
of the rental property, hereinafter referred to as "basic construction" are
specified in the upgrading description, which also forms an integral part of
this Agreement.

              Property Floor Reference number

m2/

number

Price per m2/lot Francs per year Francs per month Ex-SABO

ground floor

2nd upper floor

3rd upper floor

 

785

785

1,300

80.00

80.00

80.00

62,800.00

62,800.00

104,000.00

5,233.35

5,233.35

8,666.65

     

Parking spaces outside    

14

70.00 11,760.00 980.00

 

 

 

 

 

 

 

 

 

 

 

Total fixed net rent         241,360.00 20,113.35      

 

 

The rent is fixed during the rental period (i.e. no stepped or index-linked
rent). The rent is payable in advance on the 1st day of the month. For
IT-reasons, the amounts p.a. are partially rounded up or down.

 

 

 

The aforementioned areas are indicative approximate values and may differ from
the actual areas. Any deviations have no influence on the fixed net annual rent.

 

 

 

 

1.2

Basis of the rental fee

 

 

 

Mortgage  interest rate:

1.5%

 

As of 02/06/2018

National index of consumer  prices:

Base year 2015

As of 31/08/2018

101.8 points

Cost increases considered:

   

As of 31/08/2018

 

 

 

 

 

 

1.3

Value added tax (VAT)

 

The Landlord, who is obligated to pay tax, has made use of the option of
disclosing VAT on the rent and any ancillary costs. The VAT is shown in
accordance with the law. This option shall be exercised during the agreed
contractual period. By signing the Rental Agreement, the Tenant confirms that
the rented objects will not be used exclusively for residential purposes.

 

VAT will be levied at the statutory rate on the agreed rent and any ancillary
costs

(see calculation of rent at the VAT rate valid at the time the Agreement was
drawn up). If the VAT rate changes, the Landlord is entitled to notify the
Tenant of the resulting rent adjustment in the legally prescribed form
-currently by means of an official form- at the time the new VAT rate comes into
force.

 

If the option is cancelled during the contractual period for reasons for which
the Tenant is responsible (e.g. due to exclusive use for residential purposes),
the Landlord is entitled to pass on to the Tenant any self-consumption tax owed
by the changes of use.

 

 

 

2

Intended purpose

 

The rental property shall be made available to the Tenant for the following use:

 

●

Commercial / warehouse

 

●

Truck access ramps

The rental property may only be used for the contractually agreed purpose.
Significant extensions, restrictions and/or changes to the purpose are only
permitted upon the prior written consent of the Landlord.

 

If the rental property is used for other purposes without the consent of the
Landlord, the Landlord is entitled to terminate the Rental Agreement at any time
subject to a notice period of 60 (sixty) days, provided that the Tenant does not
use the rented object again within one month in conformity with the Agreement
after a one-time written reminder.

 

 

3

Start of the Rental Period, duration of the Rental Period, extension and
termination

 

 

 

3.1

Start of the Rental Period

 

The rental period starts on 01/01/2019 and the rent is due from this date,
provided the agreed floor bearing capacity (in kg/m2) of the individual
areas/floors have been confirmed in accordance with section 8. 

 

Should the handover take place before the start of the rental period, in
particular for the completion of the tenant's improvements, risk and peril shall
pass to the Tenant upon handover.

 

The rental property shall be handed over to the Tenant in accordance with the
floor plans of 24/01/2007 in good working order (according to Annex 1).

The Landlord shall hand over the rental property to the Tenant in the
contractually agreed state, in accordance with section 7. In particular, the
water leakage from the ceiling and the damaged doors on the top floor must be
repaired before the start to the rental period at the Landlord's expense.

 

 

3.2

Rental Period

 

The rental is limited in time and automatically ends on 31/12/2023 (Art. 255
para. 2 OR [Swiss Code of Obligations]) without the need of notice. During this
5-year period, the Tenant has a right to terminate the rental in advance twice a
year with a 12 months' notice, as of 30/06 and 31/12. Starting from 01/01/2024,
the Agreement is transferred to an indefinite tenancy, which can be terminated
twice a year by both the Tenant and the Landlord with a 12 months' notice, as of
30/06 and 31/12.

 

4     Fixed Rent     

 

The fixed rent for the rental property shall amount to CHF 241,360.00 net per
year (cf. section 1), irrespective of any deviations in area.

 

5     Ancillary costs

 

 

The basic rent does not include the following ancillary costs, which must be
paid in addition to the rent and shall be billed separately twice annually:

 

 

•

Electricity

 

 

•

Service subscriptions, maintenance agreements and individual maintenance of
lifts, escalators, paging system, hoisting platforms, façade lifts, gates, flat
roof, pumps, emergency power systems, delivery facilities, roller shutters

 

 

•

Water

 

 

•

Waste water

 

The right to adjust changing costs and expenses associated with the operation of
the property as outlined above (ancillary costs), which are introduced as the
result of changed circumstances or legal regulations during the rental period,
remains reserved; in such a case down payments may also be adjusted.

 

The Landlord shall determine the distribution key. If costs are not incurred or
only partially incurred in one or other rental object, this shall be duly
accounted for in the distribution key.

 

The settlement of ancillary costs shall be deemed approved unless the Tenant
raises an objection in writing to the Landlord or his representative within 30
days of receipt. The Tenant is entitled to inspect the detailed invoice and the
associated documents in their original form at the Landlord or his
representative or have them inspected by an authorised representative.

 

Subsequent claims must be settled within 30 days of receipt of the invoice.
Refunds must be made within the same period.

Expenses and costs, which exclusively concern the operation of the rented
property, must also be borne by the Tenant, even if they are charged to the
Landlord. Clearance of snow and ice on the main access roads and ramps for the
trucks during working days shall be guaranteed at the expense of the Landlord.

 

The Landlord is always entitled to order the installation of a separate water
sub-meter at the expense of the Tenant.

 

--------------------------------------------------------------------------------

 

 

 

 

The costs for water, telephone, fax, modem, TV charges etc., which are charged
directly to the Tenant must be paid directly by the Tenant. Electricity will be
charged to the Tenant by the Landlord.

 

 

 

6

Default interest

 

In the event of delayed payment, the Landlord shall charge the Tenant 5 % (p.a.)
interest on arrears on the amount owed from the invoice expiry date. The right
to charge any expenses (dunning fees) shall remain reserved.

 

 

 

7

Handover, defects

The Landlord shall hand over the rental property to the Tenant in good working
order. The parties sign a jointly recorded handover protocol. -If the handover
date falls on a Saturday, Sunday or a officially recognised public holiday at
the location of the property, the handover shall take place on the next working
day until 12:00 noon without entitlement to a rent reduction.

 

The Landlord shall record any defects in the handover in the protocol in
writing. If there are other defects in addition to those listed in the protocol.
the Tenant must assert complaints in writing within 14 days of discovery.
Otherwise the rental property as a whole shall be deemed to have been taken over
in a good condition in accordance with the Agreement

 

 

8

Use of the Rental Property

 

If the Tenant intends to bring very heavy objects (machines, safes etc.) or
equipment that can cause noise or vibrations (e.g. air-conditioning systems
etc.) into the rental property, the written consent of the Landlord must be
obtained in advance in order to clarify the necessary bearing capacity of the
floors or possible effects for other rental properties. In each case, the Tenant
is obliged to take all necessary and appropriate measures to prevent sound
transmissions and vibrations. In this context, Colliers International Zurich AG
will have a study carried out by an external engineer by November 2018 to
confirm the floor bearing capacity (in kg/m2) of the individual areas/floors The
Tenant shall be liable for all consequences in connection with a breach of this
obligation, in particular for all justified claims of other tenants (reduction
of rent and compensation for damages in accordance with Art. 259d and 259e OR)
or neighbours and is obligated to participate in proceedings in the event of a
dispute upon notification of a dispute and to conduct this, at the request of
the Landlord, in his own name and at his own risk - also with regard to the
consequences in terms of costs and compensation.

 

Access to the building etc. as well as passage or other free spaces may not be
used for storing objects and goods of any kind. Vehicles may only be parked in
the designated, rented parking spots. Refuse of any kind may only be stored at
the locations specified by the Landlord and in compliance with the law.

 

The Landlord is entitled to co-use the shafts that run through the rental
property and any subsequently constructed shafts, as well as all other shafts,
which can be (co-)used by the Tenant for all kinds of supply and return lines.
The Tenant is then also entitled to use the shafts present in the rental
property for supply and return lines to the extent the available capacities
permit this. If he wishes to make use of them, he must obtain prior written
consent of the Landlord.

 

 

10

Security deposit

 

The Tenant undertakes to pay an amount of CHF 57,400.00 in cash (Art. 257e para.
1 OR) as security deposit for all claims of the Landlord under the present
Rental Agreement (rent payments, damages in the event of early termination of
the Agreement, claims due to damage to the rented property or external wear and
tear or for other reasons) and to pay these to a first-class Swiss bank. This
security deposit is pledged in favour of any claims by the Landlord.

 

The cash deposit must be paid before the rental object is handed over. In case
of omission, the Landlord shall be entitled to refuse handover.

 

Upon transfer of the Rental Agreement, the Landlord may demand that the security
deposit for covering the risk of the rent is increased if he could otherwise
refuse the required consent.

 

 

 

11

Original condition and tenant improvements

 

 

 

11.1

Differentiation of the original condition and tenant improvements

 

The agreed net rent constitutes the adequate quid pro quo for the extended
rental property as indicated (=basic construction). Extensions to the rental
property beyond the basic extensions are regarded as tenant improvements. Any
existing extensions by a previous tenant are deemed to have been carried out by
the Tenant and are therefore part of the tenant improvements. In any case, all
costs of the construction of the Tenant’s improvements shall be borne
exclusively by the Tenant.

 

 

11.2

Maintenance of tenant improvements

 

Maintenance and replacement of all types of improvements are not part of the
basic construction, i.e. the tenant’s improvements, are the exclusive
responsibility of the Tenant, even if they are firmly connected to the building
and the Landlord has financed the tenant’s improvements in whole or in part; the
corresponding costs shall be borne by the tenant. At the Landlord's first
request, the Tenant is obligated to perform maintenance and repair work on the
Tenant improvements if the condition thereof threatens to damage the rental
property or other parts of the

rental property or the outer appearance of the rental property.

 

The parties agree that the above agreed obligations have been adequately
considered when determining the rental fee and therefore do not have a
detrimental effect on the Tenant.

 

 

 

11.3

At the Start of the Rental Period

 

The Landlord shall permit the Tenant to perform tenant improvements in
accordance with the construction specification present at the time the Agreement
is signed and the Tenant’s corresponding plans at the Tenant's expense.

 

The Tenant undertakes to provide the Landlord with a complete, updated set of
the relevant execution plans unsolicited and free of charge after completion of
the tenant's improvements.

 

With respect to these approved tenant improvements, the Landlord reserves the
right to demand that the original condition be restored in full or in part at
the end of the Agreement. The Tenant shall waive any claim for compensation in
the event that the restoration of the original condition of the rental property
at the time of termination of the Agreement is not or only partially demanded,
even if the tenant improvements remaining in the rental property embody an added
value.

 

 

11.4

During the Rental Period

 

If the Tenant intends to perform tenant improvements in or on the rental
property during the rental period, he shall obtain the written consent of the
Landlord before beginning such work.

 

 

The Landlord is entitled to refuse his consent without specifying reasons or to
grant it subject to the condition that the costs of the tenant improvements are
secured before the construction work is performed. If the consent is granted, it
shall be deemed agreed that

 

 

•

the right to demand that the original condition or the condition prior to the
performance of the tenant improvements be properly restored at the end of the
Tenancy is reserved,

 

 

•

that the Tenant shall waive any compensation upon termination of the Agreement
in the event that the Landlord does not demand the restoration of the original
condition or the condition existing prior to the completion of the tenant
improvements, even if the tenant improvements could embody added value.

 

 

11.5

Fulfilment of officially ordered or statutory requirements

 

If the approval of tenant improvements depends on compliance with official
orders or legal requirements, which require additional structural or other
measures, e.g. for fire-protection, safety, ecological or other reasons
(additional escape doors, sprinkler systems, fire alarm systems, use of
ecologically prescribed facilities and materials, disposal of hazardous
equipment or materials, such as asbestos, etc.), all associated costs shall be
borne exclusively by the Tenant. Upon termination of the Agreement, the Landlord
shall not owe any compensation even if the corresponding measures are not
reversed.

 

In the event of interventions in the general parts of the building, in
particular in the structural design, installations and the building envelope,
the Landlord shall have the right to specify planners and/or
contractors/products/systems as a prerequisite for the approval of such
measures.

 

 

Connection fees for water, electricity, sewerage, etc. as well as premium
adjustments of the progressive building insurance, which are attributable to
tenant improvements, shall be charged proportionally

to the Tenant.

 

 

11.6

Consideration of third-party interests

 

The Tenant undertakes to have any tenant improvements performed in accordance
with the applicable construction regulations and to monitor the performance in a
professional manner. The statics of the building may not be affected. The Tenant
must ensure that the defined maximum floor load is not exceeded. Upon request,
an engineering report must be submitted to the Landlord together with the
application for approval.

 

While work is performed on the tenant improvements, the interests of other
tenants or users of the rental property must be taken into consideration to the
greatest extent possible. Even in the case of careful and considerate execution
of corresponding work, the Tenant shall be liable for any claims raised by other
tenants or third parties (proportionate reduction of the rent or compensation)
to the extent that such claims are rightfully asserted, with reference to the
relevant legal provisions, and undertakes to participate in any legal dispute
initiated in this respect vis-à-vis the Landlord upon notification of a dispute
and to assume the legal dispute at his own risk and at his own expense at the
corresponding request of the Landlord.

 

 

 

12

Securing of Tenant Improvements

 

The Landlord can make the approval of Tenant improvements dependent on the
Tenant's corresponding security deposits.

 

The Tenant shall ensure that no tradesmen's liens are registered for the Tenant

improvements. If this still happens, the Tenant must ensure that these liens are
cancelled immediately at his own expense; the corresponding obligation already
exists at the stage of the provisional (precautionary) registration of each
tradesmen’s lien. If the Tenant violates these obligations, this constitutes a
breach of the Agreement, which entitles the Landlord to the extraordinary
termination of the Agreement after expiry of a subsequent deadline which is set
in writing. In any case, the Tenant shall be liable vis-à-vis the Landlord for
the damage incurred.

 

For every construction project, the Tenant must take out builder's liability
insurance.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

13

Minor maintenance

 

Maintenance and minor repairs to the rental property fall under the Tenant’s
responsibility up to an amount of 1 % of the annual net rent, but not exceeding
CHF 2,413.60 per repair and individual case.

 

 

 

14

Common areas

 

The term "common areas" describes all areas and spaces, which are not
exclusively used by a single tenant, but are collectively available for use by
all tenants and/or customers of the property. The common areas in particular
include stairs, delivery zones, ramps, and surrounding areas.

 

In general, the Tenant may not use such common areas for his own purposes. Any
storage of goods, packaging materials, etc. as well as any handling of goods
within the common areas is also expressly prohibited. Exceptions, which can only
be permitted in individual cases and therefore for a limited time, require the
express written consent of the Landlord.

 

 

15

Cleaning

 

The Tenant is obliged to clean the rental properties, including the
corresponding toilet facilities, at his own expense.

 

 

16

Restoring the original condition at the end of the Tenancy

 

The Landlord has the right to request that at the time of return of the rental
unit, the Tenant restores all improvements at the Tenant's own expense in whole
or in part in a professional manner and that the Tenant restores the rental unit
to its original condition at the Tenant's own expense.

 

If the Landlord refrains in full or in part from demanding the removal of tenant
improvements, they or the corresponding portion thereof, which does not have to
be removed, shall be transferred to the property of the Landlord without
compensation. In this case, the Tenant has no right to take away or dismantle
the tenant extensions or part thereof.

 

 

17

Company signs, illuminated advertising, advertising, antenna systems

 

The façade parts shall not be rented out. Company and advertising signs,
billboards, display cases, antenna systems, etc. may only be installed with the
written consent by the Landlord and only at certain points on the building as
specified by the Landlord. For this purpose, an additional rent is levied, which
will be determined on a case-by-case basis at the time the advertising is
approved. The approval of the Landlord includes the size, rent, colour, shape,
material and allocation of the respective advertising. The Tenant shall assume
operation and cleaning costs. In the event maintenance is performed on parts of
the building, the Tenant has to disassemble/reinstall the advertising at his own
expense. If advertising is removed, any damages must be repaired and the façade
surface must be adapted to the other building components by means of suitable
measures (cleaning/paintwork).

 

The Tenant shall obtain any required official approvals at his own expense. The
Tenant shall also pay for any connection costs and electricity consumption.

 

Where in a property the advertising is done according to a uniform concept, the
Tenant undertakes to adapt his advertising to this concept. He shall bear the
resulting costs.

 

--------------------------------------------------------------------------------

 

 

 

 

18

Subletting/ Transfer of Tenancy

 

Subletting is only permitted with the written consent of the Landlord, whereby
the Tenant must notify the Landlord of the intended contractual conditions as
well as personal details of the sub-tenant. The Landlord must be provided with a
copy of the sublease agreement. In all other respects, Art. 262 OR. shall apply.

 

The transfer of the Rental Agreement to a third party requires the written
consent of the Landlord. The terms of the transfer must be submitted to the
Landlord requesting his consent together with an excerpt from the commercial
register, an excerpt from the debt collection register and the annual reports of
the new tenant for the past three full fiscal years. If any of these documents
are missing, the Landlord shall be entitled to refuse his consent to the
transfer without further ado. The agreement of "key money" (or similar
compensation for the transfer of the Rental Agreement without adequate quid pro
quo) is not permitted. If such compensation is agreed, this shall entitle the
Landlord to refuse his consent to the transfer. If the Landlord learns at a
later stage that such compensation has been agreed and/or paid, this shall
constitute an important reason for the extraordinary dissolution of the
Agreement with the current Tenant pursuant to Art. 266g OR, whereby the Landlord
is entitled to assert the damage caused by the Tenant or his legal successor. In
all other respects, Art. 263 OR. applies.

 

19     Premature dissolution of the Agreement     

 

The Landlord may prematurely terminate the Rental Agreement in compliance with
the legal periods in addition to the reasons expressly provided for by law if
one of the following events occurs:

 

•

if the rental property is used for a purpose other than the intended one.

 

•

if the Tenant, his employees or agents breach e.g. cardinal contractual
obligations. when transferring the rental property to a third party and/or
subletting etc. without the Landlord’s prior written consent.

 

•

if tradesmen's liens are registered in connection with the Tenant improvements.

 

If the contractual relationship is terminated by extraordinary termination on
the part of the Landlord, the Tenant shall be liable for the resulting damage to
the Landlord, which includes in particular the total loss of rent up to the
first possible termination date of the rental relationship, as well as costs and
expenses incurred in connection with the search for a successor tenant
(advertisement costs, etc.).

 

 

20

Return

 

Upon termination of the Rental Agreement, the rental property must be properly
vacated

and returned in a clean condition in accordance with the Agreement, including
all keys, badges, etc. by 12h00 on the last day of the notice period. If this
day falls on a Saturday, Sunday or an officially recognised public holiday at
the location of the rental property, the return must take place on the next
working day by 12h00 noon latest.

 

 

 

21

Risk of damage

 

The Landlord shall insure the rental property against damage and natural
hazards, not including furnishings and installations.

 

The Tenant undertakes to take out liability insurance with coverage of at least
CHF 5.0 million.

 

Further insurances such as water damage to furnishings, operations interruption
insurances (fire/water), all damages in connection with glass breakage of
display windows, mirrors, glass doors and windows including advertising and
illuminated advertising are, if necessary, solely the responsibility of the
Tenant.

 

 

 

22

Right of retention

 

The Tenant’s right of retention on the furnishings and furniture of the Tenant,
pursuant to 268 OR. takes precedence over all third-party claims. The Tenant
confirms that the furnishings he has brought into the rental property are his
own and that no reservation of title of a third party is entered in the register
for any inventory item.

 

 

 

23

Key handover

 

When the rental property is handed over, a list of the keys / badges and the
like, which are handed over to the tenant, is created. The Tenant will receive a
number of keys / badges. Additional keys/badges may only be made by the Tenant
at his own expense and with the written consent of the Landlord.

 

 

On the day the rental property is returned, the Tenant must hand over all
keys/badges to the Landlord, including those, which he had made at his own
expense. In the event of loss, the Tenant must inform the Landlord. In this
case, the Landlord is entitled to replace the locks, keys and badges at Tenant's
expense.

 

 

 

24

Landlord's right of access

 

The Landlord or her representatives are entitled to exercise their right of
ownership in order to perform the inspections of the property required for the
repairs, maintenance, controls and renovations, subject to a 48 hours advance
notice. In justified cases (fire, burglary, emergencies, reduction of damages),
the notice requirement shall be omitted.

 

If the Tenant intends to leave the rental property unused for a prolonged
period, he shall be obligated to designate a person, who will provide the keys
and inform the Landlord or the administration accordingly. The duty of use as
per this Agreement shall remain reserved. The keys can also be handed over to
the Landlord in a sealed envelope.

 

 

25

Amendments to the Agreement

 

Amendments and supplements to this Rental Agreement require written form for
their validity. This also applies to the repeal of this written form
requirement.

 

 

 

26

Duty to provide information

 

The Tenant is obligated to immediately report to the Landlord all changes of a
legal and financial nature which significantly affect the structure of the
company (substantial changes in the shareholder structure, company takeover,
merger, incorporation into a holding structure or similar). All documents
requested by the Landlord must be provided free of charge.

 

The Tenant is furthermore obligated to notify the Landlord of any change to the
corporate form, the company name or a limitation of liability.

 

 

 

27

Severability clause

 

The invalidity or unenforceability of individual provisions of this Agreement
shall not affect the legal validity of the Agreement as a whole. In place of the
ineffective provision, a provision must be agreed which corresponds to or comes
as close as possible to the original legal and economic objective of the parties
bona fide.

 

 

 

28

Jurisdiction/applicable law

 

The parties agree that the competent courts at the location of the property
shall have jurisdiction. This Rental Agreement is subject to Swiss Law.

 

 

 

29

Issue of the Rental Agreement

 

The above Rental Agreement shall be drafted and signed in two identical copies

and only becomes legally valid upon signature by both parties.

 

30

Integral part of the Rental Agreement

 

The following documents constitute integral parts of this Rental Agreement and
are attached to it:

 

 

•

Annex 1: Floor plans, dated 24/01/2007

 

Lugano, 28/09/2018

 

 

 

 

The Landlord:                           The Tenant: Sofinol SA    

NAIE Natural Alternatives International Europe SA

/s/ Pierre Giannoni  

---------------------------------------

 

                          /s/ Mark LeDoux

                           -----------------------------------------

 

                          /s/ Fausto Petrini

                          -----------------------------------------

 

 

                                             

       

 

 

 

 

 

                                 

     

 

 

                 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

[sofinol1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

[sofinol2.jpg]

 

 

--------------------------------------------------------------------------------

 

[ex_128797img001.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 